Title: To Thomas Jefferson from Thomas Law, 12 April 1801
From: Law, Thomas
To: Jefferson, Thomas



Sir.
Washington April 12. 1801.

The enclosed Letter having met with the approbation of some sensible impartial characters, I have been induced reluctantly to intrude with it upon your retirement.
The measures you have already adopted have extorted an acknowledgement from those persons who persued a conduct diametrically opposite “that General Washington was the founder but that you Sir will be the maker of the City.”
On the exertions of less than eight months the fate of Washington City depends, the shortness of the time allowed for creating prosperity & harmony, will therefore plead my excuse I trust for the liberty I now take which shall not be repeated.
I remain with unfeigned respect & esteem yr most obedient & most humble St

Thomas Law.

